     Case: 1:20-cr-00637 Document #: 9 Filed: 09/18/20 Page 1 of 1 PageID #:37

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:20−cr−00637
                                                         Honorable M. David Weisman
Jeremiah Harris
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 18, 2020:


        MINUTE entry before the Honorable M. David Weisman as to Jeremiah Harris:
The detention hearing set for 9/21/2020 at 10:30 a.m. will be heard before the Duty
Magistrate Judge in courtroom 1743. On the morning of 9/21/2020 the call in information
will be provided by an order. (PLEASE NOTE COURTROOM AND MAGISTRATE
JUDGE CHANGE.) Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
